Mr. Justice Audrey
delivered the opinion of the court.
Being imprisoned under a sentence of one year in jail for the commission of a misdemeanor, Ana Andino petitioned the District Court of San Juan, Section 2, for a writ of habeas corpus, alleging that as she was not satisfied with the judgment of conviction, she manifested a desire to appeal to the Supreme Court and for that purpose moved the court to fix bail for her liberty during the prosecution of the appeal; that the court overruled the motion and therefore she was unlawfully imprisoned and prayed that a writ of habeas corpus be issued, and that she be released on bail because the offense with which she was charged was not one of the offenses. for which that right is denied by the law. The writ was issued and later the petition of Ana Andino having-been denied, she toolc the present appeal, but has submitted no oral or written brief.
It does not appear from the petition or from the return ■which we have before us that the petitioner appealed from the judgment of conviction under which she was imprisoned, which, according to sections 374 and 375 of the Code of Criminal Procedure, is necessary in order that a prisoner may be liberated on bail during the pendency of an appeal in a vcase where bail may be allowed, for the allegation that she manifested a desire to appeal cannot be construed to mean that she actually filed the notice of appeal which the law requires in taking an appeal from a judgment, therefore the petition has no merit upon which this court may consider whether or not she should be released on bail on account of having appealed from the judgment.
The ruling appealed from must be

Affirmed.

Chief Justice Hernández and Justices Wolf, del Toro and Hutchison concurred.